DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-14 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Strater (US 20130263482) teaches an identifier for cables used with electronic devices, wherein the base 104 comprises a channel or groove 108 configured to receive an electronic device cable, and a socket 112 configured to receive and mate with an attaching member 110 protruding from the lid 102 [0018].

Perlman (20040216172) teaches the following:
Referring now to FIG. 9, the connection instructions associated the identified consumer electronics device are retrieved in step 222. The connection instructions are information instructing a user how to establish interactivity between consumer electronics devices. As seen in FIG. 8, the connection instructions may be passed, for example, to a connection module 250, which coordinates display of the instructions as further described herein. According to step 224 of FIG. 9, the retrieved connection instructions specify a cable or cables that are preferred or necessary to connect the consumer electronics device to the other components of the system. cable or cables identified in step 224 [0057].


Regarding claim 1, the prior art does not teach a method of operating first and second electronic devices, in which in use one of the devices acts as a source of at least one of video and audio which is sent to the other device over a cable, the method comprising: detecting at a socket of the first device that a cable connector of a cable has been connected to the socket of the first device; in response to detecting that a cable connector has been connected to the socket of the first device, the first device transmitting a wireless signal for receipt by the second device, the wireless signal indicating at least one of (i) the type of signal that is output or input at that socket of the first device and (ii) the type of socket for that socket of the first device; and in response to the second device receiving the wireless signal, the second device indicating a corresponding socket on the second device to which a cable connector at the other end of the cable should be connected.
Regarding claim 6, the prior art does not teach an electronic device for acting as at least one of a source and a receiver of at least one of video and audio which in use is sent to or received from respectively another device over a cable, the electronic device comprising: at least one socket for receiving a cable connector of a cable which in use carries at least one of a video signal and an audio signal which is output or input at the socket; a cable detector for detecting that a cable connector has been connected to the socket; and a wireless transmitter for transmitting wireless signals; the device being arranged to cause the wireless transmitter to transmit a wireless signal for receipt by which the wireless signal indicates at least one of (i) the type of signal that is output or input at that socket and (ii) the type of socket for that socket, whereby, upon receipt of said wireless signal, a said other device can indicate a corresponding socket on said other device to which the cable connector at the other end of the cable should be connected.
Regarding claim 11, the prior art does not teach an  electronic device for acting as at least one of a source and a receiver of at least one of video and audio which in use is sent to or received from respectively another device over a cable, the electronic device comprising: a wireless receiver for receiving wireless signals; and at least one socket for receiving a cable connector of a cable which in use carries at least one of a video signal and an audio signal which is output or input at the socket; the device being arranged to indicate the socket or one of the sockets on the device to which a cable connector of a cable should be connected in response to receiving a wireless signal from another device which indicates at least one of (i) the type of signal that is output or input at a socket of said other device to which a cable connector at the other end of a said cable is connected and (ii) the type of socket for a socket of said other device to which a cable connector at the other end of a said cable is connected.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	March 17, 2022